07-1155-cv
     Local 377, RWDSU, UFCW v. 1864 Tenants Association


 1
 2                      UNITED STATES COURT OF APPEALS
 3
 4                           FOR THE SECOND CIRCUIT
 5
 6                               August Term, 2007
 7
 8
 9   (Argued: June 17, 2008                           Decided: July 8, 2008)
10
11                            Docket No. 07-1155-cv
12
13   - - - - - - - - - - - - - - - - - - - -X

14   LOCAL 377, RWDSU, UFCW,

15               Plaintiff-Appellee,

16               -v.-

17   1864 Tenants Association,

18               Defendant-Appellant.

19   - - - - - - - - - - - - - - - - - - - -X

20         Before:           JACOBS, Chief Judge, STRAUB, Circuit
21                           Judge, and CEDARBAUM, District Judge.1
22
23
24         Appeal from a judgment of the United States District

25   Court for the Southern District of New York (Sand, J.),

26   confirming an arbitration award against defendant under

27   § 301 of the Labor Management Relations Act, 29 U.S.C.



           1
           The Honorable Miriam Goldman Cedarbaum, United States
     District Judge for the Southern District of New York,
     sitting by designation.
1    § 185.   Affirmed on the opinion below.

 2
 3                               Scott B. Gilly, Thompson Wigdor
 4                               & Gilly LLP, New York, New York
 5                               (Ariel Y. Graff, on the brief),
 6                               for Defendant-Appellant.
 7
 8                               Thomas Rubertone, Jr., Law
 9                               Offices of Richard M. Greenspan,
10                               P.C., Ardsley, New York, for
11                               Plaintiff-Appellee.
12
13   PER CURIAM
14
15       1864 Tenants Association2 (the “Employer”) appeals from

16   a judgment of the United States District Court for the

17   Southern District of New York (Sand, J.), granting the

18   motion of Local 377, RWDSU, UFCW (“Local 377”) for summary

19   judgment confirming an arbitration award against the

20   Employer.

21       As set out at greater length by the district judge, the

22   following facts are undisputed.   The Employer voluntarily

23   entered into a collective bargaining agreement (“CBA”) that

24   Local 377 negotiated on behalf of the Employer’s single

25   employee, a building superintendent.      At the end of the

26   three-year term covered by the CBA, the parties were unable



         2
           1864 Tenants Association is no longer in existence.
     The complaint was answered by 1862-66 Third Avenue H.D.F.C.
     Inc.
                                   2
1    to agree on provisions of a new CBA.    Pursuant to the CBA’s

2    interest arbitration clause, the union submitted the dispute

3    to arbitration.    The Employer, despite adequate notice, did

4    not participate in the arbitration.    On October 24, 2005,

5    the arbitrator awarded a new CBA covering the following

6    three-year term.   The Employer did not move to vacate the

7    award.   Instead, after Local 377 sought to confirm the award

8    in a complaint filed on February 14, 2006, the Employer

9    opposed confirmation on several grounds.   Principally, the

10   Employer argued that a CBA covering a bargaining unit

11   composed of a single employee was not a valid contract

12   enforceable under § 301 of the Labor Management Relations

13   Act, 29 U.S.C. § 185.

14       In a thorough and thoughtful opinion, Judge Sand

15   analyzed all of the applicable authority and the reasons for

16   granting summary judgment to the plaintiff in this case.

17   Local 377, RWDSU, UFCW v. 1864 Tenants Ass'n, 181 L.R.R.M.

18   2817 (S.D.N.Y. 2007).

19       Because “[t]he federal courts are under an independent

20   obligation to examine their own jurisdiction,” Lebron v.

21   Nat’l R.R. Passenger Corp. (Amtrak), 69 F.3d 650, 659 (2d

22   Cir. 1995), we consider the Employer’s new argument that the


                                    3
1    enforcement of this arbitration award exceeds Congress’s

2    power under the Commerce Clause, U.S. Const. art. I, § 8,

3    cl. 3.    Having considered it, we reject it.   Congress could

4    reasonably have concluded that there would be a substantial

5    effect on interstate commerce if arbitration awards pursuant

6    to single-employee CBAs were unenforceable in the federal

7    courts:   enforcement actions would be relegated to

8    enforcement under the varying contract law principles in the

9    several states, thereby undermining the uniform, national

10   approach to American labor law.    See generally Local 174,

11   Teamsters, Chauffeurs, Warehousemen & Helpers of Am. v.

12   Lucas Flour Co., 369 U.S. 95, 104 (1962) (“[W]e cannot but

13   conclude that in enacting [§] 301 Congress intended

14   doctrines of federal labor law uniformly to prevail over

15   inconsistent local rules.”).

16       The Employer raises additional arguments on appeal that

17   were not raised below; those arguments have been forfeited.

18   “[I]t is a well-established general rule that an appellate

19   court will not consider an issue raised for the first time

20   on appeal.”   Greene v. United States, 13 F.3d 577, 586 (2d

21   Cir. 1994).

22       Affirmed on the opinion below.


                                    4